

115 HR 6956 IH: Intern Opportunity Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6956IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Peters (for himself, Mr. Bacon, Mr. Valadao, Mr. Kilmer, Mr. Welch, Mr. Crist, Mr. Panetta, Ms. Bonamici, Mr. Aguilar, Mr. Scott of Virginia, Mr. Evans, Ms. Tsongas, Mr. Beyer, Mr. Lawson of Florida, Mr. Veasey, Mr. Deutch, and Mr. Khanna) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo permit the office of a Member of the House of Representatives to employ up to 4 paid interns
			 under the office’s Members’ Representational Allowance without affecting
			 the number of other employees whom the office may employ under such
			 Allowance.
	
 1.Short titleThis Act may be cited as the Intern Opportunity Act. 2.Permitting use of Members’ Representational Allowance to employ up to 4 paid interns without affecting number of other employees (a)In generalSection 104(a) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(a)) is amended—
 (1)by striking not more than 18 permanent employees and and inserting not more than 18 permanent employees, not more than 4 interns, and; and (2)by striking paragraph (1) and redesignating paragraphs (2) through (5) as paragraphs (1) through (4).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2018 and each succeeding fiscal year.
			